124 T.C. No. 13



                 UNITED STATES TAX COURT



           PATRICIA M. FRIDAY, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 6325-04.               Filed May 12, 2005.



     P filed a petition seeking relief from joint and
several tax liability under sec. 6015, I.R.C., and R
moved for summary judgment. R then moved to withdraw
his summary judgment motion. The Court granted the
motion to withdraw. R also moved the Court to “remand”
this matter to R’s office that specializes in sec.
6015, I.R.C., cases for further consideration by R
before any further consideration by the Court.

     Held:   R’s motion for remand will be denied.

     Held further: This case will be returned to the
general docket for trial in due course.
                               - 2 -

     Warren N. Nemiroff, for petitioner.

     Valerie L. Makarewicz, for respondent.


                               OPINION


     GERBER, Chief Judge:1   Respondent issued a notice of

determination to petitioner denying her request for relief under

section 60152 and specifically finding that she was ineligible

for relief under section 6015(b), (c), or (f).   Petitioner filed

a petition with this Court seeking relief from joint and several

liability.   On October 12, 2004, respondent filed a motion for

summary judgment.

     At the hearing, relying on our holding in McGee v.

Commissioner, 123 T.C. 314 (2004), respondent moved to withdraw

his summary judgment motion, and the Court granted respondent’s

motion to withdraw.   Concurrent with respondent’s motion to

withdraw, respondent filed a motion for remand, which the Court

took under advisement.   The motion for remand requests the Court

to remand the case to respondent’s Cincinnati Centralized

Innocent Spouse Operation Unit for consideration of petitioner’s

claim for relief, under section 6015, from a 1995 tax liability.




     1
       This case was reassigned from Special Trial Judge Dean to
Chief Judge Gerber by an order dated Mar. 10, 2005.
     2
       Unless otherwise indicated, section references are to
sections of the Internal Revenue Code, as amended.
                               - 3 -

     Respondent contends that this case should be remanded

because he did not sufficiently analyze the merits of

petitioner’s claim under section 6015(f).     In support of his

request, respondent relies on Natl. Nutritional Foods Association

v. Weinberger, 512 F.2d 688, 701 (2d Cir. 1975), Camp v. Pitts,

411 U.S. 138, 143 (1973), and Asarco, Inc. v. EPA, 616 F.2d 1153,

1160 (9th Cir. 1980).   Those cases, however, are examples where

courts, in reviewing administrative action, remanded for further

factual determinations that were deemed necessary to complete an

inadequate administrative record or to make an adequate one.

     In certain specific cases where statutory provisions reserve

jurisdiction to the Commissioner, a case can also be remanded to

the Commissioner’s Appeals Office.     Under sections 6320(c) and

6330(d)(1), this Court may consider certain collection actions

taken or proposed by the Commissioner’s Appeals Office.     Under

paragraph (2) of section 6330(d), the Commissioner’s Appeals

Office retains jurisdiction with respect to the determination

made under section 6330.   As part of the process, a case may be

remanded to the Appeals Office for further consideration.     See,

e.g., Parker v. Commissioner, T.C. Memo. 2004-226.

     The situation is different, however, in a section 6015

proceeding, which is sometimes referred to as a “stand alone”
                                - 4 -

case.    Although entitled “Petition for Review by Tax Court”,3

section 6015(e) gives jurisdiction to the Court “to determine the

appropriate relief available to the individual under this

section”.    The right to petition is “In addition to any other

remedy provided by law” and is conditioned upon meeting the time

constraints prescribed in section 6015(e)(1)(A)(i) and (ii).

Even if the Commissioner fails to do anything for 6 months

following the filing of an election for relief (where there is

nothing to “review”), the individual may bring an action in this

Court.    See sec. 6015(b), (e)(1)(A)(i)(II).   A petition for a

decision as to whether relief is appropriate under section 6015

is generally4 not a “review” of the Commissioner’s determination

in a hearing but is instead an action begun in this Court.     There

is in section 6015 no analog to section 6330 granting the Court

jurisdiction after a hearing at the Commissioner’s Appeals

Office.

     Now that respondent’s motion to withdraw his motion for

summary judgment has been granted, the case will be returned to


     3
       Where statutory text is complicated and prolific, headings
and titles can do no more than indicate the provisions in a most
general manner. Bhd. of R.R. Trainmen v. Baltimore & O.R. Co.,
331 U.S. 519, 528-529 (1947).
     4
       We note that in our consideration of a request for relief
under sec. 6015(f), the standard for “review” is abuse of
discretion. See Hopkins v. Commissioner, 121 T.C. 73 (2003);
Cheshire v. Commissioner, 115 T.C. 183, 197-198 (2000), affd. 282
F.3d 326 (5th Cir. 2002).
                              - 5 -

the Court’s general docket for trial in due course.     If

respondent wishes to reconsider his determination or to provide

petitioner with the opportunity for further consideration, that

may be accomplished during the pretrial period.    If the amount of

time before trial is insufficient to accomplish further

administrative consideration, the parties may seek additional

time by motion or other appropriate means.

     Accordingly, respondent’s motion for remand will be denied.


                                           An appropriate order

                                      will be issued.